On February 11,2009, the defendant was sentenced to ten (10) years in the Montana State Prison for the offense of Theft of Property by Embezzlement, Common Scheme, a felony. The Court recommends that the Defendant be required to complete the Passages Treatment Program and the Re-Entry Program as a condition of parole.
On April 2, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris Copenhaver. The state was not represented.
Before hearing the application, the defendant was advised by Ms. Copenhaver that she did not have her on her list of clients for this set of hearings and requested that the hearing be continued until the next set of hearings in order to have time to prepare her case. A Notice of Hearing was sent March 3, 2010 by the Sentence Review Division to Ms. Copenhaver and the defendant. Ms. Copenhaver also informed the Division that the defendant recently received several letters of support. Ms. Copenhaver had not reviewed these letters prior to the hearing date.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next set of hearings in October 2010.
Done in open Court this 2nd day of April, 2010.
DATED this 19th day of April, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.